Citation Nr: 0809220	
Decision Date: 03/19/08    Archive Date: 04/03/08

DOCKET NO.  05-40 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.	Entitlement to service connection for a gastrointestinal 
disability, to include gastroesophageal reflux disorder 
(GERD) and irritable bowel syndrome (IBS).   

2.	Entitlement to an increased disability rating for service-
connected post-traumatic stress disorder (PTSD), currently 
evaluated 30 percent disabling.  


REPRESENTATION

Veteran represented by:	John S. Berry, Esq. 


ATTORNEY FOR THE BOARD

D. Sigur, Associate Counsel



INTRODUCTION

The veteran served in the United States Marine Corps from 
February 8, 1966 to January 25, 1968, when he was honorably 
discharged.  Service in Vietnam is indicated by the evidence 
of record.     

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from  a September 2005 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska which granted service connection for PTSD 
and assigned a 30 percent disability rating and denied 
entitlement to service connection for GERD and for IBS.  The 
veteran perfected his appeal by filing a substantive appeal 
(VA Form 9) in December 2005.   

The veteran declined a Board hearing.  

Clarification of issues on appeal

The RO developed two separate, related issues on appeal: 
entitlement to service connection for GERD and entitlement to 
service connection for IBS.  The most recent VA examination 
of record found neither.  It appears that the veteran is 
seeking entitlement to a gastrointestinal disability, however 
denominated.  
See EF v. Derwinski, 1 Vet. App. 324, 326 (1991) [VA must 
liberally construe all documents filed by a claimant].     

Issue not on appeal

The veteran's claim of entitlement to service connection for 
erectile dysfunction was denied in the September 2005 rating 
decision and again in a March 2006 RO decision.  The veteran 
did not initiate a notice of disagreement (NOD) as to that 
denial.  Thus, the issue of entitlement to service connection 
for erectile dysfunction is not in appellate status.  See 
Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 
38 U.S.C.A. § 7105(a), the filing of a notice of disagreement 
initiates appellate review in the VA administrative 
adjudication process, and the request for appellate review is 
completed by the claimant's filing of a substantive appeal 
after a statement of the case is issued by VA].

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


REMAND

For reasons stated immediately below, the Board finds that 
this case must be remanded for additional development.

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  

In January 2008, additional requirements for adequate VCAA 
notice were mandated for increased rating claims.  For an 
increased compensation claim, section § 5103(a) now requires, 
at a minimum, that VA notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
See Vazquez-Flores v. Peake, No. 05-0355, (U.S. Vet. App. 
January 30, 2008).   

Although in May 2006 the veteran received a VCAA notice 
pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which generally explained how disability ratings are 
assigned, the RO sent the case to the Board before the Court 
decided Vazquez-Flores.  The Board does not believe that the 
various VCAA letters now in the file are sufficient to meet 
the Court's directives in that case.  

The United States Court of Appeals for the Federal Circuit in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003) held that the regulation 
giving the Board direct authority to cure a procedural defect 
in an appeal by providing the claimant with notice under the 
VCAA, 38 C.F.R. 
§ 19.9(a)(2)(ii), was invalid as contrary to the statutory 
authority, 38 U.S.C.A. § 5103(b).  If, as here, the record 
has a procedural defect with respect to the notice required 
under the VCAA, this may not be cured by the Board.  The 
Board must remand the case to the agency of original 
jurisdiction because the record does not show that the 
veteran was provided adequate notice under the VCAA and the 
Board is without authority to do so.

Medical evidence 

In a July 6, 2005 VA examination report concerning the 
veteran's claim of a GI disability, the examiner stated that 
the veteran "does NOT appear to have reflux disease or 
irritable bowel syndrome, as he did not explain any 
symptomatology that would be consistent with either of 
those."  [Emphasis as in the original.]  The examiner did, 
however, state under "diagnosis or etiology of problem" - 
"dyspepsia."  

It is unclear from the July 6, 2005 VA examination report 
whether dyspepsia refers only to symptoms reported by the 
veteran himself or if the examiner was referring to dyspepsia 
is a diagnosed medical condition.  Symptoms alone are not 
compensable under VA regulations.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282 (1999) [symptoms alone, without a 
diagnosed or identifiable underlying malady or condition, do 
not in and of themselves constitute a disability for which 
service connection may be granted.]   

In any event, it has come to the attention of the Board that 
the veteran filed a claim of entitlement to service 
connection for colon cancer in October 2006.  That issue is 
not in appellate status, and the Board is not aware of the 
outcome of that claim.  However, it is probable that there 
may exist additional medical evidence in the temporary file 
at the RO which could shed light on the veteran's 
gastrointestinal complaints.

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA must issue a corrective VCAA 
letter in order to ensure that all 
notification and development action 
required by the VCAA is completed, 
specifically to include sending a 
letter to the veteran which complies 
with the requirements of Vazquez-Flores 
v. Peake.  

2.  The temporary file, or a copy 
thereof, should be obtained and 
associated with the veteran's VA claims 
folder.

3.  After undertaking any additional 
development which it deems to be 
necessary, VBA    
     should then readjudicate the 
veteran's claims.  If the   
     benefit sought on appeal remains 
denied, the veteran  
     and his representative should be 
provided with a   
     supplemental statement of the case 
(SSOC) and given    
     an appropriate opportunity to 
respond.  

Thereafter, the case should be returned to the Board, if 
otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).






	(CONTINUED ON NEXT PAGE)





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).






_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




